UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 21, 2010 CyberOptics Corporation (Exact name of registrant as specified in its charter) Minnesota (0-16577) 41-1472057 (State or other jurisdiction of incorporation or organization) Commission File No. (I.R.S. Employer Identification No.) 5900 Golden Hills Drive Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) (763) 542-5000 (Registrants telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. CyberOptics Corporation held its annual meeting of shareholders on May 21, 2010. At the meeting, each of Alex B. Cimochowski, Kathleen P. Iverson, Subodh K. Kulkarni, Irene M. Qualters, and Michael M. Selzer, Jr. were reelected as directors to serve until the annual shareholder meeting in 2011 or until their successors are elected and qualify. The shareholders also ratified the appointment of Grant Thornton LLP as CyberOptics independent registered public accounting firm for the year ending December 31, 2010. As of the March 31, 2010 record date for the meeting, there were 6,845,391 shares of common stock issued and outstanding and 5,691,419 shares were represented at the annual meeting. The voting results were as follows: 1.Election of Directors For Withheld Broker Non-Votes Alex B. Cimochowski Kathleen P. Iverson Subodh K. Kulkarni Irene M. Qualters Michael M. Selzer, Jr. 2.Ratification of Auditors Shareholders ratified the appointment of Grant Thornton LLP by a vote of 5,932,887 shares in favor, 6,880 shares against, 17,652 shares abstaining, and no broker non-votes. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CYBEROPTICS CORPORATION. By /s/ JEFFREY A. BERTELSEN Jeffrey A. Bertelsen, Chief Financial Officer Dated:May 24, 2010
